DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
tracked assembly mounted on the housing as recited in claim 1;
the drive part located inside the housing as recited in claim 1; 
the central axis is located in the vertical housing symmetry plane as recited in claim 1;
the fire monitor and the element for supplying fire extinguishing agents as recited in claim 3;
the video surveillance system is located inside the housing as recited in claim 6; and
the fire extinguishant supply element is carried out with the help of a drive gear in the range from -120° to +120° in the horizontal plane and from -15° to +75° in the vertical plane as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tracked assembly” in line 2 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitation “tracked assembly,” in claim 1, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “tracked” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: two gear motors and driving the rear gears.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction of the rotation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the connection pipeline" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN107349547. Chen hereafter).
With respect to claim 1, Chen discloses a mobile robotic fire extinguishing unit (Figs 1-4), comprising:
a housing (1 and 9);

a control panel (3) located in the housing;
a drive part (2, 10 and 11) located in the housing;
an accumulator battery (inside 3) located inside the housing and configured to (capable of) provide power (directional signals) to the drive part;
a fire extinguishant supply element (6) mounted on the housing and capable of being remotely controlled (paragraphs [0007], [0008], [0021] and [0030]);
a video surveillance system (29) configured to (capable of) monitor the movement of the mobile robotic fire extinguishing unit and/or the direction of rotation of the fire extinguishant supply element; and
a connecting pipeline (7), an outlet (under 27 in Fig. 1 connecting to inlet of 6) of the connecting pipeline being connected to an inlet (inlet of 6) of the fire extinguishant supply element (Fig. 1), wherein the connection pipeline is installed inside the housing, and a central axis of the connecting pipeline is located in a vertical plane of symmetry of the housing (same configuration as the Applicant’s invention), an inlet (horizontal) axis of an inlet (at 28) of the connecting pipeline being is located below an outlet axis (at outlet of 6) of the fire extinguishant supply element; and the outlet of the connecting pipeline being is located in a center of an upper surface of the housing (same configuration as the Applicant’s invention).
Chen fails to disclose the inlet axis of an inlet of the connecting pipeline being is located below an outlet axis of the fire extinguishant supply element by at least half a height of the mobile robotic fire extinguishing unit.

With respect to claim 2, Chen discloses wherein the inlet of the connecting pipeline is located on a (right) side surface of the housing.
With respect to claim 3, Chen discloses wherein the fire extinguishant supply element is a fire monitor (16).
With respect to claim 4, Chen discloses wherein the fire extinguishant supply element has a flow rate from 15 to 20 liters per second.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to characterize in that the fire extinguishant supply element has a flow rate from 15 to 20 liters per second, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 5, Chen discloses wherein the video surveillance system is equipped with at least one video camera (paragraphs [0018] and [00035]) and at least one IR imager.
With respect to claim 6, Chen discloses wherein the video surveillance system is located on the housing (Fig. 1) and/or inside the housing.

Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to characterize in that the fire extinguishant supply element is carried out with the help of a drive gear to an angle in the range from -120° to +120° in the horizontal plane and to an angle from -15° to +75° in the vertical plane, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 8, Chen discloses wherein the video surveillance system is located on the housing (Fig. 1).
With respect to claim 9, Chen discloses wherein the video surveillance system is located inside the housing (feed wires of video or power supply wires which in part of the video surveillance system 29 must be installed/delivered to and from the control panel 3 inside the housing). 
With respect to claim 10, Chen discloses wherein the video surveillance system is located on the housing (Fig. 1) and inside the housing (feed wires of video or power supply wires which in part of the video surveillance system 29 must be installed/delivered to and from the control panel 3 inside the housing).

Response to Arguments
Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive. With respect to 35 U.S.C. 102/103 rejection, Applicant argues that Chen fails to disclose all of the limitations in the claims. The rejections have been revised to only 35 U.S.C. 103 rejection. Applicant further argues that the change in configuration results in different in function and operation of the claimed device. The Examiner disagrees. It is obvious that by lowering the inlet pipeline of Chen, Chen’s device can still function and operation accordingly. The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks provided by the Applicant do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis, but Applicant’s remarks are only generalizations not tied to the facts of the cases.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 22, 2022